Title: To James Madison from Anthony Merry, 23 October 1804
From: Merry, Anthony
To: Madison, James


Sir,Philadelphia October 23rd. 1804.
As on the Occasion when I had the Honor to address myself to you last Year respecting the Payment of the First Installment due to His Majesty, in Consequence of the Convention concluded at London on the 8th. January 1802 between His Majesty and the United States, you were pleased to refer me, for the necessary Arrangements on this Subject to Mr. Gallatin, from its being a Matter more particularly belonging to that Gentleman, as Head of the Treasury Department, I have considered that it may be agreeable and less troublesome to you that, in the present Instance of my having received Authority and Instructions from His Majesty’s Government to receive from that of the United States the Second Installment which became due on the 15th. July last, I should make my Application directly to Mr. Gallatin. I have, therefore, taken the Liberty of addressing myself to that Gentleman by the inclosed Letter, which I send under a flying Seal for your Perusal, and which I have to request of you to cause to be forwarded to him, hoping that this Determination on my Part will be agreeable to you. I have the Honor to be, with high Respect and Consideration, Sir, Your most obedient humble Servant
Ant: Merry.
